DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 11/09/21, claim 12 has been amended, and claim 16 has been canceled.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending claims as filed on 11/09/21 have been carefully considered/reviewed, but they are not persuasive.
	As per initial mater of priority date for cited MATSUMURA reference, the Examiner agrees/concurs with the Applicant’s assertion that only the reference (JP 2016-143729) is actually the prior art to the present application, so that any rejection of the pending claims are based on citations to this reference, and not the later-filed U.S. application. 
The Applicant presents remarks of which the combination of cited references fails to disclose:
A)	proceeding from a reference point, to generate a spatial image of the virtual environment based on the first stereoscopic image data stream and, 
proceeding from the reference point, to insert a spatial image of the object from the second stereoscopic image data stream into the virtual environment; and 
B)	the assertion of the claimed feature “so that the computing unit is configured to, upon a change of the reference point, re-generate the spatial image of the virtual environment and the spatial image of the object based on the changed reference point tor substantially the same reasons/rational” as recited in dependent claim 4 as discussed above” appears to amount to a mere conclusory assertion based on improper hindsight reconstruction, wherein the Office Action did not actually provide or cite to any evidentiary findings that would have motivated one to make the combination.
However, after careful scrutiny of the previously cited prior art references, the Examiner
must respectfully disagree, and maintain the grounds of rejection for the reasons that follow.

In response to the remarks A), in response to Applicant's remarks/arguments against the references individually, one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, STETTNER et al, as a primary reference, discloses: 
a first image capturing element (104, A) configured to generate a first stereoscopic image data stream of an environment (Fig. 13; para. [0072]);
a second image capturing element (104, B) configured to generate a second stereoscopic image data stream of the object;
a computing unit configured to receive the first and the second stereoscopic image data streams (108); and
a display element configured to display the image of the object in a virtual environment (by 108) (Fig. 13, 109; para. [0073]).
STETTNER et al does not seem to particularly/explicitly disclose:
the computing unit configured to receive the first and the second stereoscopic image data streams, proceeding from a reference point, to generate a spatial image of the virtual environment based on the first stereoscopic image data stream and, 
proceeding from the reference point, to insert a spatial image of the object from the second stereoscopic image data stream into the virtual environment;
However, MATSUMURA et al, as a secondary/supporting reference, teaches a configuration of a stereoscopic display apparatus/method, at least comprising a reference point of a stereoscopic display with respect to a spatial image, so as to acquire the stereoscopic display/image by combining a naked-eye stereoscopic display and the spatial image forming device for controlling the stereoscopic display apparatus (motivation with a rational emphasized) (paras. [0169], [0002]). 
Furthermore, BRAEUNING et al, as another secondary/supporting reference, teaches a device for presenting a view of an object to an observer by a stereoscopic display/projection system comprising, wherein a spatial image of an object is generated with a spatial depth impression, which is aligned on changing viewing conditions, in order to provide an ergonomic representation of a spatial depth of objects in virtual environments (motivation with a rational emphasized) (abs.). 

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus for representing the image of an object in the virtual environment as taught by STETTNER et al to incorporate/combine MATSUMURA et al and BRAEUNING et al’s teachings as above so that the computing unit is configured to receive the first and the second stereoscopic image data streams,
proceed from the reference point, to generate the spatial image of the virtual environment based on the first stereoscopic image data stream and, 
proceed from the reference point, to insert the spatial image of the object from the second stereoscopic image data stream into the virtual environment, and
the display element is configured to, proceed from the reference point, display the spatial image of the object in the virtual environment, so as to acquire the stereoscopic display/image by combining a naked-eye stereoscopic display and the spatial image forming device for controlling the stereoscopic display apparatus, and provide an ergonomic representation of the spatial depth of objects in virtual environments (motivations with a rational emphasized).
In response to the remarks B), in response to Applicant's argument/remarks that dependent claim 4 feature appears to amount to a mere conclusory assertion based on improper hindsight reconstruction, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, STETTNER et al, as the primary reference, discloses the computing unit configured to receive the first and the second stereoscopic image data as discussed above.
Furthermore, MATSUMURA et al, as the secondary/supporting reference, teaches the configuration of the stereoscopic display apparatus/method, comprising, the reference point of the stereoscopic display with respect to the spatial image, wherein the reference point  is set as a reference for acquiring the inclination angle θs, wherein the reference point is a point that is included in a floating image in the air, wherein the reference point also is a point of plane symmetry for the center point of the display area of the naked-eve stereoscopic display with respect to the spatial image forming device, so as to acquire the stereoscopic display/image by combining a naked-eye stereoscopic display and the spatial image forming device for controlling the stereoscopic display apparatus (motivation/evidence with a rational emphasized) (paras. [0169], [0002]).  
Moreover, BRAEUNING et al, as another secondary/supporting reference, teaches a device for presenting a view of an object to an observer by a stereoscopic display projection system comprising, wherein the spatial image of the object is generated with the spatial depth impression, which is aligned on changing viewing conditions, in order to provide an ergonomic representation of a spatial depth of objects in virtual environments (motivation/evidence with a rational emphasized) (abs.).
Therefore, it would have been considered contentiously obvious to a person of ordinary skill in the relevant art employing the apparatus for representing the image of an object in the virtual environment as taught by STETTNER et al to incorporate/combine MATSUMURA et al and BRAEUNING et al’s teachings as above so that the computing unit is configured to, upon a change/reset of the reference point, re-generate the spatial image of the virtual environment and the spatial image of the object based on the changed/resetted reference point, since the reference point is set as the reference for acquiring the inclination angle θs, so that it can certainly be changed or reset and subsequently re-generate the spatial image of the virtual environment and the spatial image of the object based on the changed/resetted reference point, so as to acquire the stereoscopic display/image by combining a naked-eye stereoscopic display and the spatial image forming device for controlling the stereoscopic display apparatus, and provide the ergonomic representation of the spatial depth of objects in virtual environments (motivations/evidences with corresponding rational emphasized).
Henceforth, the Examiner basically maintains the currently pending 103 rejections with respect to the dependent claim 4 on the basis of the above reasons/rational as discussed above, and taking into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.
	In conclusion, the Examiner maintains the current rejections of pending claims 1-15 at least in view of all of the rational/reasons as set forth above.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 4, and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1) in view of MATSUMURA et al (2018/0027225 A1) and BRAEUNING et al (DE 102007028654 A1) as previously discussed in the last Office action as filed on 05/10/2021.

7.	Claims 2-3 are rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), and BRAEUNING et al (DE 102007028654 A1) as applied to claim 1 above, and further in view of Graepel et al (2007/0110298 A1) as previously discussed in the last Office action as filed on 05/10/2021.

8.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), and BRAEUNING et al (DE 102007028654 A1) as applied to claim 1 above, and further in view of Freeman et al (2017/0154214 A1) and Ohtsuka et al (2009/0079847 A1) as previously discussed in the last Office action as filed on 05/10/2021.



9.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), and BRAEUNING et al (DE 102007028654 A1) as applied to claim 1 above, and further in view of Sumitomo (2012/0293693 A1) and Graepel et al (2007/0110298 A1) as previously discussed in the last Office action as filed on 05/10/2021.

10.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), and BRAEUNING et al (DE 102007028654 A1) as applied to claim 1 above, and further in view of ITO (2017/0251911 A1) as previously discussed in the last Office action as filed on 05/10/2021.

11.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), BRAEUNING et al (DE 102007028654 A1), and ITO (2017/0251911 A1) as applied to claim 7 above, and further in view of Cocias et al (2018/0189607 A1) as previously discussed in the last Office action as filed on 05/10/2021.

12.	Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), BRAEUNING et al (DE 102007028654 A1), and ITO (2017/0251911 A1) as applied to claim 7 above, and further in view of Freeman et al (2017/0154214 A1), Schmirler et al (2018/0131907 A1), and Freeman et al (2018/0249151 A1) as previously discussed in the last Office action as filed on 05/10/2021.

13.	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), BRAEUNING et al (DE 102007028654 A1), ITO (2017/0251911 A1), Freeman et al (2017/0154214 A1), Schmirler et al (2018/0131907 A1), and Freeman et al (2018/0249151 A1) as applied to claim 9 above, and further in view of Cocias et al (2018/0189607 A1) and Wexler et al (2017/0061200 A1) as previously discussed in the last Office action as filed on 05/10/2021.




14.	Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), BRAEUNING et al (DE 102007028654 A1), ITO (2017/0251911 A1), Freeman et al (2017/0154214 A1), Schmirler et al (2018/0131907 A1), Freeman et al (2018/0249151 A1), Cocias et al (2018/0189607 A1), and Wexler et al (2017/0061200 A1) as applied to claim 10 above, and further in view of Crenshaw (2012/0072939 A1) as previously discussed in the last Office action as filed on 05/10/2021.

15.	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over STETTNER et al (2010/0309288 A1), MATSUMURA et al (2018/0027225 A1), and BRAEUNING et al (DE 102007028654 A1) as applied to claim 1 above, and further in view of Baker (10,008,027 B1).
Regarding claim 12, STETTNER et al discloses a three dimensional camera system (image capturing element(s)), wherein the image processor utilizes a spatial image (of an object) of the two dimensional image (page 11, see STETTNER et al’s claim 30).
Furthermore, MATSUMURA et al teaches a spatial image of an object (71) forming device (Figs. 1 and 7, 12; paras. [0125]).
The combination of STETTNER et al, MATSUMURA et al, and BRAEUNING et al does not seem to particularly disclose, wherein the image capturing element is configured to record the spatial image of the object and/or the spatial image of an environment.
However, Baker discloses an image capturing element configured to record a spatial image of an object and/or a spatial image of an environment/scene, in order to facilitate determining geometric information including a three-dimensional surface representation of an object from a set of images (abs.; col. 6, lines 17-33; col. 8, lines 39-65; col. 1, lines 19-21).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus for representing the image of an object in the virtual environment as taught by STETTNER et al to incorporate/combine Baker’s teaching as above so that the image capturing element is configured to record the spatial image of the object and/or the spatial image of the scene/environment, in order to facilitate determining geometric information including the three-dimensional surface representation of an object from a set of images.

Conclusion
16.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Royer (2007/0210985 A1), 3D imaging system.

17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

19.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483